Baeclay, J. {dissenting).
— The present is an action of ejectment for an undivided interest in a piece of land in Franklin county. John K. Bell, now deceased, was the common source of title. The plaintiff is one of his children, and rests his case on'that fact.
The defendant is in possession, claiming t,o own the same interest as successor to a purchaser of the land at a partition sale, the validity of which constitutes the chief ground of controversy in this appeal.
Plaintiff contends that the judgment in the partition proceeding (on which defendant relies) is utterly void and of no effect, so far as concerns his interest in the land.
Defendant denies that'Contention.
The record of the partition suit, which was read in evidence by the defendant, shows that two of the children of John K. Bell, and the husband of one of them, were plaintiffs in that suit. The other heirs of John K. Bell (including plaintiff) were named as defendants. The petition described the identical land now in controversy, stated correctly the facts of heir-ship of the various named parties, their ownership of the land by descent from John K. Bell, etc., and prayed partition, etc.
That petition also stated that the residence of the present plaintiff (Frank Bell, then defendant) was unknown to the plaintiffs in that case.
There were writs of summons issued to several of the defendants, all of which -writs were duly returned.
As to Frank Bell, and several others, an order of publication was made. Counsel for defendant concedes that it was not sufficient to sustain the court’s *281jurisdiction over them, so it need not be further noticed.
At the November term, 1881, of the circuit court of EranMin county, where the cause was pending, appears this record entry:
“Chas. Bell et al. v.
“John T. Bell et al.
“Leave to answer on or before sixty days of the next term, and cause continued.”
. Pending the suit, S. M. Jones acquired the interest of Chas. Bell, one of the original plaintiffs, and was substituted as a party in his stead.
There were two separate answers filed in the case, one by Sarah Childers, the other by John T. Bell, by A. A. Underwood, his attorney.
At a later term appears the following record of judgment, viz.:
“S. M. Jones, Minerva Parker and her hus-' band, Ches. E. Parker, “John T. Bell, Lilburn Bell, Frank B. Bell, >- * Lydia C. Francis, Susan Perkins, Martin Y. Perkins, Almeda P. Kennada, Jerome Kennada, Sarah Childers and Marion Bell. v. (Partition.)
“Now at this day come the said parties by their respeétive attorneys' and this cause is now submitted to the court upon the pleadings and the evidence adduced, and the court, being now fully advised of and concerning the premises, doth order, adjudge and decree that partition be had of the lands in plaintiffs’ petition described, as follows, to wit” (describing the lands). “And the court, having made and ordered partition as aforesaid, now proceeds to ascertain the rights and interests of the said parties in said lands, and finds that plaintiffs S. M. Jones and Minerva *282Parker, and the defendants John T. Bel], Frank Bell, Lydia C. Francis, Susan Perkins, Almeda Kennada, Sarah Childers and Marion Bell, are each owners of an undivided one-tenth interest in said lands; and it appearing to the court that the lands above described are so situated that they can not be partitioned in kind, without great prejudice to the parties in interest, therefore, it is by the court ordered,” etc.
Then follows an order for the sale of the land by the sheriff of the county to the highest bidder, and other orders toward completing the partition, which orders are not the subject of dispute, and need not be recited.
The land was duly sold to Mr. Jones, as appears from the sheriff’s report.
The present defendant had no connection with the partition case. He bought the land afterwards from Mr. Jones.
The circuit court approved the report of sale and directed the distribution of the proceeds as follows:
“S. M. Jones, Minerva Parker and Charles E.' Parker, v. (Partition.) “John T. Bell, Lilburn Bell, Frank Bell, » Lydia C. Francis, Susan Perkins, Martin Y. Perkins, Almeda P. Kennada, Jerome Kennada, Sarah Childers and Marion Bell.
“Now at this day come the said parties, by their respective attorneys, and the sheriff’s report of sale heretofore filed herein being seen and examined by the court, and found in all respects correct, it is ordered by the court that the said report be and the same is hereby approved and confirmed, and the sheriff is hereby ordered, by deed duly executed, to convey the property sold to, the purchaser or purchasers thereof. And it is further ordered, that out of *283the proceeds of said sale shall be paid first, the costs' and expenses of this proceeding and suit, and that he distribute the residue to the parties in interest as found and determined by a former order of this court.”
In the cause at bar it was admitted that the Prank Bell, mentioned in the record of partition as a party thereto, was the same as the plaintiff herein.
The trial court sustained objections by plaintiff to the record of the partition suit, the principal features of which have been noted.
This ruling resulted in a judgment for plaintiff, from which defendant appealed after the necessary formal steps to bring it here for review. The correctness of that ruling is the decisive issue now.
The objection which plaintiff urges to the record of the partition suit is that that record does not show jurisdiction over the person of Prank Bell. The circuit court approved the objection.
In examining its merits we shall divide the main subject into two parts.
1. The interpretation of the record in the partition suit.
The order of publication conferred no jurisdiction as to Prank Bell. That is granted. But defendant claims that the record of the whole case establishes, by its recitals, that he (Bell) appeared to the suit by attorney, and thus became subject to the action of the court. ^
The caption to the entry of judgment contains his name, and the entry.itself declares that ‘‘now at this' day come the said parties by their respective attorneys,” etc. Did not the court by that language plainly make a record of his appearance?
The idea has been advanced that such a recital should be considered rather a mere formula adopted by the clerk than a solemn finding by the court, and that *284it should be interpreted to mean that only those parties came, who have been already duly brought into court.
The clerk is the right hand of the .court. The record he makes, when duly approved, is entitled to the same respect and force as though written by the judge himself.
To hold that by the words “said parties,” in the opening lines of the judgment, the court meant only some of said parties whose names had just been recited, namely, those already in court, is to narrow the' natural and ordinary signification of the words there used.
Further along in the entry of judgment, every possible doubt, as to the persons comprehended and intended by the language of the court, is removed. In defining the interests of “the said parties,” in and to the land, which was the subject-matter of the partition, the court mentions Frank Bell by name, as one of the “said parties.” So that he is thus expressly pointed out as one of the parties then before the court, and who came “by their respective attorneys.”
The same plain designation of Frank Bell, as one of the parties represented in court by attorney, is repeated later in the order approving the sheriff’s report of the sale in partition.
The judgment makes no allusion to. any order of publication.
The court’s jurisdiction to pass judgment is not based by its language upon any process whatever as to Frank Bell. On the contrary the judgment places the jurisdiction on the ground of the appearance of all the parties to the cause; and their names are given in the body, as well as in the caption, of the judgment.
In that respect this case is clearly distinguishable from that of Cloud v. Pierce City (1885), 86 Mo. *285357, where a recital in the judgment of due service of process was held nullified by other parts of the record showing that the service was defective. But, in that very case, the difference between it and the facts now in judgment was pointed out in this way: “Instances, doubtless, might arise where a return of non est on process, or even an insufficient return thereon tantamount thereto, would be remedied by a special recital made of record that the party personally appeared, or appeared by attorney.” (p. 368).
The illustration then given presents the real case now in judgment.
In point of fact an attorney might well appear for a party, at the trial of such a case, without regard to any prior service of process on the party. That appearance would confer jurisdiction over the person of that party. The showing, by the record here,' that Frank Bell was not served with process, is entirely consistent with his appearance by attorney at the time of the judgment.
Looking at the entire record of the case, we find nothing contradicting the recital of his presence in court at the judgment.
The fact that an abortive attempt had been previously made to give him notice, by publication, has no bearing to discredit the finding that he appeared by attorney at a later stage, namely, at the rendition of judgment. He might well have seen fit not to appear until then, especially in a partition suit. There was no question or dispute at any time as to his interest in the land as heir of John K. Bell. That interest was correctly stated, in the petition in the partition case, to be the samé as he now claims it was.
Yet there was no reason why he should not come in, at the final hearing of that cause, as the court that rendered the judgment declares he did.
It certainly was competent for that court to ascer*286tain and adjudge whether the necessary parties to the judgment appeared before it at the time.
As to Prank Bell, the entries already quoted amount, in my opinion, to a very clear and definite finding that he then appeared by attorney. The court had jurisdiction to determine that fact as part of its general power over the subject-matter of the case; and, having determined it, full force and effect should be given to that determination, where the record does not in any way contradict that finding.
The present defendant bought the land from the purchaser at the partition sale. It seems to me that defendant had the right in so doing,, to rely upon the record of the court, asserting its jurisdiction on the ground of the appearance of: Prank Bell by attorney.
2. But what is the proper effect to be ascribed to a finding by the court that a party appeared by attorney 1
The answer to this question is furnished by positive authority in this state to the effect that such a recital of appearance is sufficient to support jurisdiction over the person of the party to whom the recital refers, as against a collateral attack on a domestic judgment, based on that recital.
It was so held in an opinion by Judge Napton, in Griffin v. Samuel (1839), 6 Mo. 50 (since followed in Miller v. McCoy (1872), 50 Mo. 214), in an opinion by Judge Lewis in Rumfelt v. O’Brien (1874), 57 Mo. 572, in an opinion by Judge Sherwood in Koehler v. Bernicker (1876), 63 Mo. 370, and in an opinion by Judge Ray in Crow v. Meyersieck (1885), 88 Mo 411.
Considering these precedents and the earlier cases to which they refer, it is not thought necessary to argue again the soundness of the proposition above stated, which they either directly announce, or plainly assume, to be the law.
*287Nor is it necessary to cite the numerous decisions to the same effect in other jurisdictions in view of these positive rulings in Missouri.
3. The present appeal does not call for any holding as to whether such a recital of appearance by attorney is conclusive or not upon a collateral attack.
No attempt was made by plaintiff in the trial court to prove that the recital was false as to him. The issue of law was joined on the point that the record did not, on its face, show jurisdiction acquired over Frank Bell to render the judgment in partition against him. On that issue the court ruled with the plaintiff, holding the record in partition to be wholly insufficient; and that it did not even prima fade show jurisdiction. That ruling seems to me erroneous, for the reasons above mentioned.
In my opinion the judgment in partition should be held good.
Hence this dissent to the conclusion reached by the majority of my learned associates.
Judges Gantt and Macearlane concur in this opinion.